SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 December 17, 2010 Date of Report (Date of earliest event reported) Schiff Nutrition International, Inc. (Exact name of registrant as specified in its charter) Delaware 001-14608 87-0563574 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 2002 South 5070 West Salt Lake City, Utah 84104-4726 (Address of principal executive offices) (Zip Code) (801) 975-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) -1- Item 2.02. Results of Operations and Financial Condition On December 17, 2010, the Company announced its financial results for its fiscal 2011 second quarter, which ended on November 30, 2010. A copy of the press release announcing the earnings is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits (d)Exhibits 99.1Press Release dated December 17, 2010 The information in this report (including exhibits hereto) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or the Securities and Exchange Commission’s rules and regulations, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 (except as shall be expressly set forth by specific reference in such filing). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SCHIFF NUTRITION INTERNATIONAL, INC. By: /s/JOSEPH W. BATY Name:Joseph W. Baty Title:Executive Vice President and Chief Financial Officer Date: December 17, 2010 -2- INDEX TO EXHIBITS Item Number Exhibit Press Release dated December 17, 2010 -3-
